                    UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN BROWNLEE, III                          :      Civil No. 3:18-CV-1428
                                                :
      Plaintiff                                 :
                                                :      (Judge Mariani)
v.                                              :
                                                :
UNITED STATES OF AMERICA,                       :      (Magistrate Judge Carlson)
                                                :
      Defendant                                 :


                         MEMORANDUM AND ORDER

      This matter comes before the Court on two requests to appoint counsel for

the plaintiff, a pro se litigant. (Docs. 8 and 15.) The plaintiff seeks appointment of

counsel at a time when his complaint has been dismissed without prejudice, and he

has been directed to file an amended complaint within 30 days. That 30-day

deadline for filing an amended complaint expires today, and Brownlee also seeks

an extension of time in which to submit and amended complaint. (Doc. 16.)

      We appreciate the plaintiffs’ interest in securing court-appointed counsel, but

also recognize that there is neither a constitutional nor a statutory right to counsel for

civil litigants. Parham v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997); Tabron v.

Grace, 6 F.3d 147, 153 (3d Cir. 1993). Instead, 28 U.S.C. ' 1915(e)(1) simply

provides that A[t]he court may request an attorney to represent any person unable to


                                            1
employ counsel.@ Under '1915(e)(1), a district court=s appointment of counsel is

discretionary and must be made on a case-by-case basis. Tabron, 6 F.3d at 157-58.

In Parham, the United States Court of Appeals           outlined the standards to be

considered by courts when reviewing an application to appoint counsel pursuant to

28 U.S.C. ' 1915(e)(1). In passing on such we requests we must first:

       A[D]etermine[] that the plaintiff's claim has some merit, then [we]
      should consider the following factors: (1) the plaintiff's ability to
      present his or her own case; (2) the complexity of the legal issues; (3)
      the degree to which factual investigation will be necessary and the
      ability of the plaintiff to pursue such investigation; (4) the amount a
      case is likely to turn on credibility determinations; (5) whether the case
      will require the testimony of expert witnesses; [and] (6) whether the
      plaintiff can attain and afford counsel on his own behalf.@

Parham v. Johnson, 126 F.3d at 457. There is yet another practical consideration

which must be taken into account when considering motions for appointment of

counsel. As the United States Court of Appeals for the Third Circuit has aptly

observed:

      Finally, in addressing this issue, we must take note of the significant
      practical restraints on the district courts' ability to appoint counsel: the
      ever-growing number of prisoner civil rights actions filed each year in
      the federal courts; the lack of funding to pay appointed counsel; and the
      limited supply of competent lawyers who are willing to undertake such
      representation without compensation. We have no doubt that there are
      many cases in which district courts seek to appoint counsel but there is
      simply none willing to accept appointment. It is difficult to fault a
      district court that denies a request for appointment under such
      circumstances.


                                           2
Tabron v. Grace, 6 F.3d 147, 157 (3d Cir. 1993). Mindful of this consideration it has

been Aemphasize[d] that volunteer lawyer time is extremely valuable. Hence, district

courts should not request counsel under ' 1915(d) indiscriminately. As the Court of

Appeals for the Second Circuit has warned: >Volunteer lawyer time is a precious

commodity.... Because this resource is available in only limited quantity, every

assignment of a volunteer lawyer to an undeserving client deprives society of a

volunteer lawyer available for a deserving cause. We cannot afford that waste.=

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir.1989).@ Tabron v. Grace, 6

F.3d 147, 157 (3d Cir. 1993).

      In this case our analysis of these factors leads us to conclude that counsel

should not be appointed in this case at the present time. At the outset, we believe

that we should defer any such decision until after we have had a further

opportunity to assess the first benchmark standard we must address, the question of

whether the plaintiff’s claims against the remaining defendants have arguable legal

merit. We have already determined that Brownlee’s initial complaint fails as a

matter of law, and Brownlee has not submitted an amended complaint. Given the

current posture of this case in our view, it would be inappropriate to appoint

counsel until Brownlee submits a legally sufficient complaint. It would also be

inappropriate to appoint counsel for the purpose of drafting a complaint, since


                                         3
nothing presented by Brownlee to date suggests that he has a viable legal claim in

this case. Taking all of these factors into account we DENY these requests to

appoint counsel (Docs. 8 and 15), at this time without prejudice to re-examining

this issue as this litigation progresses.

       Recognizing that Brownlee seeks additional time in which to endeavor to

submit an amended complaint, (Doc. 16), we GRANT this request for extension of

time. Brownlee shall submit an amended complaint on or before January 9, 2019.

The failure to file an amended complaint by that date may result in the dismissal of

this action with prejudice.

       SO ORDERED, this 19th day of December, 2018.


                                                S/Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                            4
